DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Applicant appears to be using the EPO language of “which is characterized in” for claims 1-10.  The Examiner suggests amending those limitations into “wherein” clauses for the dependent claims and amending the independent claim into “passageways, 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “with multi-orifice passageways” appears to be further recited in the body in slightly different language. The Examiner is uncertain if this may cause a case of double inclusion.  The Examiner suggests amending the claim to “A spray coating module comprising:” or further clarifying the issue.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson (5,409,163) in view of Yasui (6,537,376) in further view of Kasamatsu (4,708,629).
Regarding claim 1, Erickson discloses spray coating module with multi-orifice passageways, which is characterized in that the spray coating module comprises: 
an ultrasonic vibrating unit (11) and a material feeding unit (item 14, figure 12);
the ultrasonic vibrating unit has an ultrasonic horn (item 16);
the material feeding unit has a material inputting passageway (item 109), but fails to teach a plurality of material outputting passageways and instead teaches an elongated slit.
However, Yasui teaches a coating device with a plurality of openings and outputting passageways (see figure 2, items 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a plurality of outputs instead of a single slot as taught by Yasui to the system of Erickson, the motivation being that adjustment of the sizes, shapes, etc. of the openings is a known design choice described by Yasui to be determined by the intended use of the application, type of fluid, or environmental conditions (col. 3, lines 55-64). 
A modified Erickson further fails to teach a dividing passageway and a material outputting end surface.
However, Kasamatsu teaches an applicator in which the inlet (item 2) flows into a dividing passageway (item 3) in which the dividing passageway communicates with the material inputting passageway and each of the material outputting passageways (communication between 2 to 3 to 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a proper intermediate chamber to properly route the liquid material to all of the outlet components as taught by Kasamatsu, to the system of Erickson, the motivation being this allows for proper dispersal to all of the orifices evenly allowing for a uniform dispensing.

In the alternative, the Examiner notes that if it is argued that although the drawings appear to show a larger inlet area versus a cumulative outlet area, the references do not explicitly mention dimensions.
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to adjust the size ratio of the inlet orifice to the outlet orifices, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the ratio of flow areas which achieves the recognized result of the speed and pressure drop of fluid, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).  The Examiner points out that Erickson shows a large opening and a very small slit in the figures, Yasui shows the same but also mentions adjusting the sizes of the slits as cited above, and Kasamatsu shows two embodiments (figures 3 and 4) which clearly vary the orifice sizes relative to the inlet size which the Examiner believes as a whole teaches that the prior art of record implicitly recognizes that these dimensions are variable for the intended use.  Regarding claim 2, just as the Examiner has stated that the relative size of the outlet to the inlet may be varied, further, this may be optimized to be within a range of 5% to 30%.
Regarding claim 3, a modified Erickson further teaches which is characterized in that the ultrasonic vibrating unit includes a piezoelectric transducer; the ultrasonic horn is disposed on the piezoelectric transducer; the ultrasonic horn is provided at an end thereof with an atomizing blade.

Regarding claim 5, a modified Erickson further teaches which is characterized in that the material outputting end surface is defined with a major axis direction; the material outputting orifices are arranged in the major axis direction (see combination of Erickson as modified with Yasui).
Regarding claim 6, a modified Erickson further teaches which is characterized in that in the major axis direction, the material outputting orifices are arranged at equal intervals therebetween (see Yasui’s orifices which are equally spaced).
Regarding claim 7, a modified Erickson fails to teach which is characterized in that the material outputting orifices are arranged in at least two rows.
However, Yasui teaches a dispensing device which is characterized in that the material outputting orifices are arranged in at least two rows (see figure 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize two rows as taught by Yasui to the system of Erickson, the motivation being this would allow for the system to apply two layers of coating at once (col. 6, lines 33-36).
Regarding claim 8, a modified Erickson further teaches which is characterized in that a horizontal distance between the material outputting orifice and the ultrasonic horn is larger than 0mm and smaller than or equal to 5mm (teaches “in close proximity”). Further regarding claim 9, Erickson further teaches which is characterized in that a vertical distance between the material outputting orifice and a bottom edge of the ultrasonic horn is larger than 0mm and smaller than or equal to 12mm (based on the dimensions listed for the slot {.025-.38mm} and the relative figures). 
In the alternative, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to optimize the placement and size of the components, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner 
Regarding claim 10, a modified Erickson further teaches characterized in that the material feeding unit is an integrated structure (the components are assembled together).  Furthermore, Yasui and Kasamatsu teach more monolithic components. Forming components integrally, where, as here, they have been disclosed as fastened/joined in conventional way is considered to be obvious. To be non-obvious, “there is a requirement that the unification or integration involve more than mechanical skill.”(In re Lockhart, 90 USPQ 214 (CCPA 1951) citing to In re Murray, 19 C.C.P.A. (Patents) 739, 53 F.2d 541).  Furthermore, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177 USPQ 326. See MPEP 2144.V.B. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/             Primary Examiner, Art Unit 3752